Case 8:20-cv-00410-DOC-JDE Document 14 Filed 04/24/20 Page 1 of 1 Page ID #:97



                                                                                JS-6
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

  Case No. 8:20-cv-00410-DOC (JDEx)                                 Date: April 24, 2020

 Title: Ali Jenabzadeh v. Jaguar Land Rover North America, LLC.


 PRESENT:

                    THE HONORABLE DAVID O. CARTER, JUDGE

                Kelly Davis                                  Not Present
              Courtroom Clerk                                Court Reporter

        ATTORNEYS PRESENT FOR                        ATTORNEYS PRESENT FOR
              PLAINTIFF:                                  DEFENDANT:
               None Present                                  None Present



       PROCEEDINGS (IN CHAMBERS):                       ORDER GRANTING
                                                        MOTION TO REMAND AS
                                                        UNOPPOSED [8]

        Plaintiff Ali Jenabzadeh filed a Motion to Remand (‘Motion”) in the action on
 April 03, 2020. Dkt. 8. No timely opposition was filed. Therefore, the Court GRANTS
 Plaintiff’s Motion and REMANDS the action to Orange County Superior Court.

       The Clerk shall serve this minute order on the parties.


  MINUTES FORM 11                                                   Initials of Deputy Clerk: kd
  CIVIL-GEN
